Citation Nr: 0510484	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  99-23 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for epididymitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel




INTRODUCTION

The veteran served on active duty from July 1980 to April 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
This case was transferred subsequently to the RO in 
Albuquerque, New Mexico.  

The Board remanded this matter in July 2003 for additional 
development.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran has not submitted competent medical evidence 
to demonstrate current disability associated with 
epididymitis.  


CONCLUSION OF LAW

A disability manifested by epididymitis was neither incurred 
in nor aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

In this case, the Board finds that VA provided the veteran 
with the necessary information on the VCAA.  In letters dated 
in May 2002 and in August 2003, the RO notified the veteran 
of the information and evidence needed to substantiate his 
claim of service connection for epididymitis.  The Board 
notes that in a statement dated in February 2003, the veteran 
indicated that he had no further evidence to submit in 
support of his claim.  

The rating decision on appeal which denied the veteran's 
claim was dated in November 1998, prior to the enactment of 
the VCAA.  Obviously, therefore, the veteran did not receive 
a VCAA notice prior to the initial rating decision denying 
his increased rating claim.  Nonetheless, the Board finds 
that the lack of such a pre-decision notice is not 
prejudicial to the veteran in this case.  As noted above, the 
VCAA notice was provided by the RO in May 2002.  The content 
of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  It is also 
noted that after providing the veteran the VCAA notices and 
affording him the opportunity to respond, the RO reconsidered 
the veteran's claim in the October 2004 supplemental 
statement of the case (SSOC).  In summary, the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  He has been apprised generally to submit any 
evidence that he has in his possession in support of his 
claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112.  Therefore, the Board finds that to decide the appeal at 
this time would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA medical records 
identified by the veteran.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  It is noted that 
he has identified no private medical records in connection 
with this appeal.  Moreover, the veteran has been afforded 
pertinent VA medical examinations in connection with his 
claim.  The examination reports provide the necessary medical 
opinions.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

Analysis

Law and Regulations:  Service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2004).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).  

The veteran claims that his disability manifested by 
epididymitis was incurred coincident with his period of 
service and should, therefore, be entitled to service 
connection.  The Board acknowledges that during his period of 
service, the veteran had episodes of symptoms associated with 
epididymitis.  In records dated in April 1985, the veteran 
complained of pain that radiated into the lower extremities 
and groin area.  Possible hernia and epididymitis were 
suspected.  In an emergency care and treatment record dated 
in October 1990, the veteran was seen for testicular pain.  A 
diagnosis of early epididymitis was noted.  In a November 
1990 medical record, it is noted that the veteran had a two-
week history of epididymitis.  

Medical Board findings in documents dated from January to 
March 1992 do not mention any symptoms associated with or 
treatment for epididymitis.  

A VA examination report dated in July 1992 was unremarkable 
with respect to the genitourinary system.  VA outpatient 
records dated from 1992 to 1995 are silent for any complaints 
of or treatment for epididymitis.  

Further, William Beaumont Army medical records dated from 
1992 to 1998 are also negative for any indications of 
treatment for epididymitis.  

VA outpatient records dated from 1996 to 1999 do not include 
any reference to, complaints of, or treatment for disability 
associated with epididymitis.  

The Board remanded this matter in July 2003 for additional 
development, to include a VA examination.  

A VA examination report dated in May 2004 reveals the 
veteran's medical history with respect to symptoms and 
treatment for epididymitis.  Inservice incidents of scrotal 
swelling and recurrences are noted.  He was treated with 
scrotal support and antibiotics.  The veteran reported that 
the last incident occurred either in 1998 or 2000.  He 
described discomfort when he rode a bike, but denied any 
symptoms at the time of the examination.  No residuals, 
surgery, infections, of hospitalization associated with 
epididymitis are noted.  A scrotal ultrasound was ordered.  

The examiner noted that findings with respect to the 
genitourinary system were normal.  The veteran was diagnosed 
as having a history of recurrent episodes of epididymitis, 
with the last episode apparently in 2000.  The examiner 
concluded that the medical evaluation and the veteran's 
medical history did not indicate that the veteran currently 
suffered from epididymitis.  The veteran denied any scrotal 
pain at that time.  

Because the veteran is not a medical expert, his assertions 
of a relationship between a disability of epididymitis and 
service cannot constitute competent evidence of such a 
relationship.  Except for the veteran's own provided history, 
there is no evidence of epididymitis following service.  In 
the absence of any medical evidence of post-service and 
current disability, the preponderance of the evidence is 
against the claim.  

Given that there is no basis for reasonable doubt under these 
facts, the veteran's service connection claim for 
epididymitis is therefore, denied.  38 U.S.C.A. § 5107.  


ORDER

Service connection for epididymitis is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


